Detailed Action




Claims 1-20 were pending in this application.
Claims 1-20 have been amended.
Claims 1-20 remain pending and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 12/9/2021 have been considered fully, but they are not persuasive. 
Applicant asserts the claimed invention as amended is not disclosed by the prior art references cited in terms of “in response to an indication that the current value of the metric indicating success is critical, determining, by the control computing system, an adjusted value of an adjusting metric of the one or more predominant metrics based, at least in part, on the statistical regression, determining, by the control computing system, that the adjusting metric is relevant to a second service domain different from the first service domain, and outputting, by the control computing system, an indication of the adjusted value of the adjusting metric to: (i) a first system administrator of the first service domain, and (ii) a second system administrator of the second service domain different from the first system administrator of the first service domain” (Reply, p. 14).  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the prior art references cited.
Applicant further asserts the claimed invention as amended is not disclosed by the prior art references cited in terms of “outputting, by the control computing system, an indication of the adjusted value of the adjusting metric to: (i) a first system administrator of the. First service domain, and (ii) a second system administrator of the second service domain different from the first system administrator of the first service domain” because the prior art reference cited, Saha, only discloses a WLAN administrator who does not have a service domain or receive indication of adjusted value (Reply, pp. 14-15).  However, Bonebakker does disclose outputting, by the control computing system, an indication of (Bonebakker: Fig. 1B # 108, col. 6 lns. 9-18, wherein monitored system performance metrics collected are output into a file, and are processed and displayed, claims 1 and 11) Costa discloses: the adjusted value of the adjusting metric (Costa: ¶  Saha discloses: of the second service domain different from the first system administrator of the first service domain (Saha: ¶¶ 38-39, wherein a user interface displays insights as to system performance issues, including insights provided by a device analyzer as to impacts discerned for specific systems, ¶ 43-44, whereby users can adjust based on criteria presented for review, ¶¶ 32-33).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonebakker, et al., U.S. Patent No. US 7,401,012 B1 (hereinafter Bonebakker), in view of Costa, et al., Provisional U.S. Patent Application No. 62/901,579 of U.S. Patent Application Publication No. US 2021/0083926 A1 (hereinafter Costa), , and further in view of Saha, et al., U.S. Patent Application Publication No. US 2015/0341211 A1 (hereinafter Saha), and further in view of Estberg, et al., U.S. Patent No. US 6,148,337 (hereinafter Estberg).
Claim 1 is disclosed by Bonebakker, wherein
1. 	A computer-implemented method comprising: 
identifying, by a control computing system, a target computing system (col. 1 ln. 64—col. 2 ln. 14, wherein a system collects metrics for workloads of interest executing on a computer system being monitored) configured to operate in a plurality of service domains (col. 8 lns. 15-54 , wherein workloads executing on the computer system being monitored involve computer system services include computer memory, disk access, network and computer processing and other such service domains being monitored); and 
for a first service domain of the plurality of service domains: 
collecting, by the control computing system, current values of: (i) a metric indicating success of the first service domain (col. 1 lns. 19-60, wherein benchmarks of interest are monitored as characterizing optimal system performance), and (ii) one or more other collection metrics of the first service domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics are collected for a computer system being monitored for evaluating its performance, including to what extent such metrics relate to benchmarks of interest, if at all), 
determining, by the control computing system, one or more predominant metrics from the one or more other collection metrics, based, at least in part, on a statistical regression between the current values of the metric indicating success and the one or more other collection metrics, the one or more predominant metrics being predominant in affecting the metric indicating success domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics collected for a computer system being monitored are narrowed down to those metrics most relevant to benchmarks of ,
[…] based, at least in part, on the statistical regression (col. 1 lns. 30-39, wherein performance analysis is undertaken for proposed designs based on performance models, including simulations, with respect to benchmarks of interest, whereby metrics predictive of performance and to what extent are calculated by building a statistical regression model, col. 5 lns. 4-67); […]
outputting, by the control computing system, an indication of (Fig. 1B # 108, col. 6 lns. 9-18, wherein monitored system performance metrics collected are output into a file, and are processed and displayed, claims 1 and 11) […]
Bonebakker in view of Saha and Estberg does not disclose explicitly that the collected metric values output are current, but Costa does disclose collected metric values that are current are output to a displayed dashboard (¶¶ 2-3, 5, wherein a dashboard displays collected metrics of system conditions in real-time).  
Bonebakker in view of Saha and Estberg also does not disclose explicitly, but Costa also does disclose wherein:
[…] in response to an indication that the current value of the metric indicating success is critical (¶ 55, wherein collected metrics of monitored system conditions have been displayed, and when an issue is detected that impacts system utilization, then a “FIX IT NOW” option is presented to a user for issue resolution), determining, by the control computing system, an adjusted value of an adjusting metric of the one or more predominant metrics […] the adjusted value of the adjusting metric (¶ 2, 55, wherein issue resolution includes suggestions for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to see and so proactively act upon monitored system conditions dynamically in real-time (Costa: ¶¶ 2-3, 5, 29, 55, 57, 60).
Bonebakker in view of Costa and Estberg does not disclose explicitly, but Saha does disclose wherein:
[…] determining, by the control computing system, that the adjusting metric is relevant to a second service domain different from the first service domain; and (Fig. 11 # 1130, ¶¶ 85-88, wherein independent variables setting system configurations that impact a dependent variable setting system configurations are determined in order to optimize system performance, including specific functionality associated with both independent and dependent variables involved in system configuration) […]
of the second service domain different from the first system administrator of the first service domain (¶¶ 38-39, wherein a user interface displays insights as to system performance issues, including insights provided by a device analyzer as to impacts discerned for specific systems, ¶ 43-44, whereby users can adjust based on criteria presented for review, ¶¶ 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa 
Bonebakker in view of Costa and Saha does not disclose explicitly, but Estberg does disclose wherein:
[…] to: (i) a first system administrator of the first service domain, and (ii) a second system administrator (col. 3 ln. 5—col. 4 ln. 10, wherein network administrators of multiple service domains are notified of parameters concerning system performance, col. 6 lns. 8-64) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa and Saha with Estberg.  The reason for doing so would have been to gather current network information supplying specific network information as configured to do so (Estberg: col. 3 ln. 5—col. 4 ln. 10, col. 6 lns. 8-64).
Claim 2 is not disclosed explicitly by Bonebakker in view of Saha and Estberg, but is disclosed by Costa wherein
2. 	The computer-implemented method of claim 1, wherein the determining of the adjusted value of the adjusting metric comprises: 
receiving, by the control computing system, for the first service domain having the current value of the metric indicating success that is critical (¶ 55, wherein collected metrics of monitored system conditions have been displayed, and when an issue is detected that impacts system utilization, then a “FIX IT NOW” option is presented to a user for issue resolution), an indication of a proposed adjusted value of the adjusting metric of the one or more predominant metrics (¶ 2, 55, wherein issue resolution includes suggestions for how to resolve an issue concerning system utilization, including specific values that would resolve issues detected, ¶¶ 29, 60, including automatically, ¶ 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to be notified and to resolve automatically issues with monitored system conditions in real-time (Costa: ¶¶ 2, 29, 55, 57, 60).
Claim 3 is disclosed by Bonebakker in view of Costa and Saha and Estberg, wherein Bonebakker discloses
3. 	The computer-implemented method of claim 2, wherein the determining of the adjusted value of the adjusting metric comprises: 
calculating, by the control computing system, an estimated value of the metric indicating success of the first service domain by applying the statistical regression to the proposed adjusted value of the adjusting metric (col. 1 lns. 30-39, wherein performance analysis is undertaken for proposed designs based on performance models, including simulations, with respect to benchmarks of interest, whereby metrics predictive of performance and to what extent are calculated by building a statistical regression model, col. 5 lns. 4-67).
Claim 4 is disclosed by Bonebakker in view of Costa and Saha and Estberg, wherein Bonebakker discloses
4. 	The computer-implemented method of claim 3, wherein the determining of the adjusted value of the adjusting metric further comprises: 
based, at least in part, on the estimated value of the metric indicating success of the first service domain being not critical (col. 6 lns. 1-54, wherein suitable architecture with optimal projected benchmarks is identified for customer workloads, whereby metrics predictive of performance and to what extent were calculated by building a statistical regression model, col. 5 lns. 4-67).
Bonebakker in view of Saha and Estberg does not disclose explicitly, but Costa does disclose:
[…] determining, by the control computing system, the proposed adjusted value of the adjusting metric is the adjusted value of the adjusting metric (¶¶ 2 , 55, wherein issue resolution includes deciding to configure a monitored system according to values proposed, including generating policy management protocol data to change values needed to resolve issues, ¶ 60) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to resolve automatically issues with monitored system conditions in real-time (Costa: ¶¶ 2, 55, 60).
Claim 5 is disclosed by Bonebakker in view of Costa and Saha and Estberg, wherein Bonebakker discloses
5. 	The computer-implemented method of claim 4, further comprising:
applying, by the control computing system, the adjusted value of the adjusting metric to the first service domain (¶¶ 2 , 55, wherein issue resolution includes configuring a monitored system according to values proposed, including generating policy management protocol data to change values needed to resolve issues, ¶ 60);
collecting, by the control computing system, new current values of: (i) the metric indicating success of the first service domain (col. 1 lns. 19-60, wherein benchmarks of interest characterizing optimal system performance are monitored continuously over a period of time, col. 7 lns. 21-62), and (ii) the one or more other collection metrics of the first service domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics are collected for a computer system being monitored continuously over a period of time, col. 7 lns. 21-62, for evaluating its performance, including to what extent such metrics relate to benchmarks of interest, if at all); 
determining, by the control computing system, one or more new predominant metrics of the first service domain from the one or more other collection metrics, based, at least in part, on a new statistical regression between the metric indicating success of the first service domain and the one or more other collection metrics of the first service domain, the one or more new predominant metrics of the first service domain being predominant in affecting the metric indicating success of the first service domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics collected for a computer system being monitored continuously over a period of time, col. 7 lns. 21-62, are narrowed down to those metrics most relevant to benchmarks of interest, according to a statistical linear regression analysis performed on the collected metrics data, col. 5 lns. 5-25); and
outputting, by the control computing system, an indication of the new […] value of the metric indicating success of the first service domain and the one or more new predominant metrics of the first service domain (Fig. 1B # 108, col. 6 lns. 9-18, wherein monitored system performance metrics collected are output into a file, and are processed and displayed, claims 1 and 11).
current, but Costa does disclose collected metric values that are current are output to a displayed dashboard (¶¶ 2-3, 5, wherein a dashboard displays collected metrics of system conditions in real-time).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to see and so act upon monitored system conditions in real-time (Costa: ¶¶ 2-3, 5).
Claim 6 is not disclosed explicitly by Bonebakker in view of Costa and Estberg, but is disclosed by Saha wherein
6. 	The computer-implemented method of claim 4, wherein the determining that the adjusting metric is relevant to the second service domain comprises: 
determining, by the control computing system, that the adjusting metric is relevant to one or more other service domains different from the first service domain (Fig. 11 # 1130, ¶¶ 85-88, wherein independent variables setting system configurations that impact a dependent variable setting system configurations are determined in order to optimize system performance, including specific functionality associated with both independent and dependent variables involved in system configuration); and
determining, by the control computing system, one or more impacted service domains of the one or more other service domains, the one or more impacted service domains including the second service domain, each of the impacted service domains including the adjusting metric among the corresponding one or more predominant metrics for the impacted service domain (Fig. 11 # 1130, ¶¶ 85-88, wherein independent ; and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa and Estberg with Saha.  The reason for doing so would have been to manage system implications from attempting to configure a system optimally by taking systemic consequential implications into account (Saha: ¶¶ 85-88).

Claim 8 is disclosed by Bonebakker, wherein
8. 	A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable (col. 4 lns. 19-30) by a control computing system to cause the control computing system to perform a method comprising: 
identifying a target computing system (col. 1 ln. 64—col. 2 ln. 14, wherein a system collects metrics for workloads of interest executing on a computer system being monitored) configured to operate in a plurality of service domains (col. 8 lns. 15-54 , wherein workloads executing on the computer system being monitored involve computer system services include computer memory, disk access, network and computer processing and other such service domains being monitored); and 
for a first service domain of the plurality of service domains: 
collecting current values of: (i) a metric indicating success of the first service domain (col. 1 lns. 19-60, wherein benchmarks of interest are monitored as characterizing optimal system performance), and (ii) one or more other collection metrics of the first service domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics are collected for a computer system being monitored for evaluating its performance, including to what extent such metrics relate to benchmarks of interest, if at all),
determining one or more predominant metrics from the one or more other collection metrics, based, at least in part, on a statistical regression between the current values of the metric indicating success and the one or more other collection metrics, the one or more predominant metrics being predominant in affecting the metric indicating success (col. 1 ln. 64—col. 2 ln. 14, wherein metrics collected for a computer system being monitored are narrowed down to those metrics most relevant to benchmarks of interest, according to a statistical linear regression analysis performed on the collected metrics data, col. 5 lns. 5-25),
[…] based, at least in part, on the statistical regression (col. 1 lns. 30-39, wherein performance analysis is undertaken for proposed designs based on performance models, including simulations, with respect to benchmarks of interest, whereby metrics predictive of performance and to what extent are calculated by building a statistical regression model, col. 5 lns. 4-67); […]
outputting an indication of (Fig. 1B # 108, col. 6 lns. 9-18, wherein monitored system performance metrics collected are output into a file, and are processed and displayed, claims 1 and 11) […]
Bonebakker in view of Saha and Estberg does not disclose explicitly that the collected metric values output are current, but Costa does disclose collected metric values that are current are output to a displayed dashboard (¶¶ 2-3, 5, wherein a dashboard displays collected metrics of system conditions in real-time).  
Bonebakker in view of Saha and Estberg also does not disclose explicitly, but Costa also does disclose wherein:
[…] in response to an indication that the current value of the metric indicating success is critical (¶ 55, wherein collected metrics of monitored system conditions have been displayed, and when an issue is detected that impacts system utilization, then a “FIX IT NOW” option is presented to a user for issue resolution), determining, by the control computing system, an adjusted value of an adjusting metric of the one or more predominant metrics […] the adjusted value of the adjusting metric (¶ 2, 55, wherein issue resolution includes suggestions for how to resolve an issue concerning system utilization, including specific values that would resolve issues detected, ¶¶ 29, 60, including automatically, ¶ 57) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to see and so proactively act upon monitored system conditions dynamically in real-time (Costa: ¶¶ 2-3, 5, 29, 55, 57, 60).

[…] determining, by the control computing system, that the adjusting metric is relevant to a second service domain different from the first service domain (Fig. 11 # 1130, ¶¶ 85-88, wherein independent variables setting system configurations that impact a dependent variable setting system configurations are determined in order to optimize system performance, including specific functionality associated with both independent and dependent variables involved in system configuration); and […]
of the second service domain different from the first system administrator of the first service domain (¶¶ 38-39, wherein a user interface displays insights as to system performance issues, including insights provided by a device analyzer as to impacts discerned for specific systems, ¶ 43-44, whereby users can adjust based on criteria presented for review, ¶¶ 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa and Estberg with Saha.  The reason for doing so would have been to manage system implications from attempting to configure a system optimally by taking systemic consequential implications into account (Saha: ¶¶ 32-33, 38-39, 43-44, 85-88).
 Bonebakker in view of Costa and Saha does not disclose explicitly, but Estberg does disclose wherein:
[…] to: (i) a first system administrator of the first service domain, and (ii) a second system administrator (col. 3 ln. 5—col. 4 ln. 10, wherein network administrators  […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa and Saha with Estberg.  The reason for doing so would have been to gather current network information supplying specific network information as configured to do so (Estberg: col. 3 ln. 5—col. 4 ln. 10, col. 6 lns. 8-64).
Claim 9 is not disclosed explicitly by Bonebakker in view of Saha and Estberg, but is disclosed by Costa wherein
9. 	The computer program product of claim 8, wherein the determining of the adjusted value of the adjusting metric comprises:
receiving for a first service domain having a current value of the metric indicating success that is critical (¶ 55, wherein collected metrics of monitored system conditions have been displayed, and when an issue is detected that impacts system utilization, then a “FIX IT NOW” option is presented to a user for issue resolution), an indication of a proposed adjusted value of an adjusting metric of the one or more predominant metrics (¶ 2, 55, wherein issue resolution includes suggestions for how to resolve an issue concerning system utilization, including specific values that would resolve issues detected, ¶¶ 29, 60, including automatically, ¶ 57)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to be 
Claim 10 is disclosed by Bonebakker in view of Costa and Saha and Estberg, wherein Bonebakker discloses
10. 	The computer program product of claim 9, wherein the determining of the adjusted value of the adjusting metric further comprises:
calculating an estimated value of the metric indicating success of the first service domain by applying the statistical regression to the proposed adjusted value of the adjusting metric (col. 1 lns. 30-39, wherein performance analysis is undertaken for proposed designs based on performance models, including simulations, with respect to benchmarks of interest, whereby metrics predictive of performance and to what extent are calculated by building a statistical regression model, col. 5 lns. 4-67).
Claim 11 is disclosed by Bonebakker in view of Costa and Saha and Estberg, wherein Bonebakker discloses
11. 	The computer program product of claim 10, wherein the determining of the adjusted value of the adjusting metric further comprises: 
[…] based, at least in part, on the estimated value of the metric indicating success of the first service domain being not critical (col. 6 lns. 1-54, wherein suitable architecture with optimal projected benchmarks is identified for customer workloads, whereby metrics predictive of performance and to what extent were calculated by building a statistical regression model, col. 5 lns. 4-67).
Bonebakker in view of Saha and Estberg does not disclose explicitly, but Costa does disclose:
determining, the proposed adjusted value of the adjusting is the adjusted value of the adjusting metric (¶¶ 2 , 55, wherein issue resolution includes deciding to configure a monitored system according to values proposed, including generating policy management protocol data to change values needed to resolve issues, ¶ 60) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to resolve automatically issues with monitored system conditions in real-time (Costa: ¶¶ 2, 55, 60).
Claim 12 is disclosed by Bonebakker in view of Costa and Saha and Estberg, wherein Bonebakker discloses
12. 	The computer program product of claim 11, wherein the method further comprises:
applying, by the control computing system, the adjusted value of the adjusting metric to the first service domain  (¶¶ 2 , 55, wherein issue resolution includes configuring a monitored system according to values proposed, including generating policy management protocol data to change values needed to resolve issues, ¶ 60);
collecting new current values of: (i) the metric indicating success of the first service domain (col. 1 lns. 19-60, wherein benchmarks of interest characterizing optimal system performance are monitored continuously over a period of time, col. 7 lns. 21-62), and (ii) the one or more other collection metrics of the first service domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics are collected for a computer system being monitored continuously over a period of time, col. 7 lns. 21-62, for evaluating its performance, including to what extent such metrics relate to benchmarks of interest, if at all); 
determining one or more new predominant metrics of the first service domain from the one or more other collection metrics, based, at least in part, on a new statistical regression between the metric indicating success of the first service domain and the one or more other collection metrics of the first service domain, the one or more new predominant metrics of the first service domain being predominant in affecting the metric indicating success of the first service domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics collected for a computer system being monitored continuously over a period of time, col. 7 lns. 21-62, are narrowed down to those metrics most relevant to benchmarks of interest, according to a statistical linear regression analysis performed on the collected metrics data, col. 5 lns. 5-25); and 
outputting an indication of the new […] values of the metric indicating success of the first service domain and the one or more new predominant metrics of the first service domain (Fig. 1B # 108, col. 6 lns. 9-18, wherein monitored system performance metrics collected are output into a file, and are processed and displayed, claims 1 and 11).
Bonebakker does not disclose explicitly that the collected metric values output are current, but Costa does disclose collected metric values that are current are output to a displayed dashboard (¶¶ 2-3, 5, wherein a dashboard displays collected metrics of system conditions in real-time).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker with Costa.  The reason for doing so would have been to enable users to see and so act upon monitored system conditions in real-time (Costa: ¶¶ 2-3, 5).

Claim 13 is not disclosed explicitly by Bonebakker in view of Costa and Estberg, wherein but is disclosed by Saha wherein
13. 	The computer program product of claim 11, wherein the determining that the adjusting metric is relevant to the second service domain comprises: 
determining that the adjusting metric is relevant to one or more other service domains different from the first service domain (Fig. 11 # 1130, ¶¶ 85-88, wherein independent variables setting system configurations that impact a dependent variable setting system configurations are determined in order to optimize system performance, including specific functionality associated with both independent and dependent variables involved in system); 
determining one or more impacted service domains of the one or more other service domains, the one or more impacted service domains including the second service domain, each of the impacted service domains including the adjusting metric among the corresponding one or more predominant metrics for the impacted service domain (Fig. 11 # 1130, ¶¶ 85-88, wherein independent variables setting system configurations that impact a dependent variable setting system configurations are determined in order to optimize system performance, including specific functionality associated with both independent and dependent variables involved in system configuration); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa and Estberg and with Saha.  The reason for doing so would have been to manage system implications from attempting to configure a system optimally by taking systemic consequential implications into account (Saha: ¶¶ 85-88).

Claim 15 is disclosed by Bonebakker, wherein
15. 	A computer system comprising: 
one or more computer processors (claim 11); and 
a computer readable storage medium (col. 4 lns. 19-30); 
wherein: 
the one or more computer processors are structured, located, connected and/or programmed to execute program instructions stored on the computer readable storage medium (col. 4 lns. 19-30, claim 11), and 
the program instructions, when executed by the one or more computer processors, cause the one or more processors (col. 4 lns. 19-30, claim 11) to perform a method comprising:
identifying a target computing system (col. 1 ln. 64—col. 2 ln. 14, wherein a system collects metrics for workloads of interest executing on a computer system being monitored) configured to operate in a plurality of service domains (col. 8 lns. 15-54 , wherein workloads executing on the computer system being monitored involve computer system services include computer memory, disk access, network and computer processing and other such service domains being monitored); and 
for a first service domain of the plurality of service domains:
collecting current values of: (i) a metric indicating success of the first service domain (col. 1 lns. 19-60, wherein benchmarks of interest are monitored as characterizing optimal system , and (ii) one or more other collection metrics of the first service domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics are collected for a computer system being monitored for evaluating its performance, including to what extent such metrics relate to benchmarks of interest, if at all), 
determining one or more predominant metrics from the one or more other collection metrics, based, at least in part, on a statistical regression between the current values of the metric indicating success and the one or more other collection metrics, the one or more predominant metrics being predominant in affecting the metric indicating success (col. 1 ln. 64—col. 2 ln. 14, wherein metrics collected for a computer system being monitored are narrowed down to those metrics most relevant to benchmarks of interest, according to a statistical linear regression analysis performed on the collected metrics data, col. 5 lns. 5-25), 
[…] based, at least in part, on the statistical regression (col. 1 lns. 30-39, wherein performance analysis is undertaken for proposed designs based on performance models, including simulations, with respect to benchmarks of interest, whereby metrics predictive of performance and to what extent are calculated by building a statistical regression model, col. 5 lns. 4-67); […]
outputting an indication of (Fig. 1B # 108, col. 6 lns. 9-18, wherein monitored system performance metrics collected are output into a file, and are processed and displayed, claims 1 and 11) […]
current, but Costa does disclose collected metric values that are current are output to a displayed dashboard (¶¶ 2-3, 5, wherein a dashboard displays collected metrics of system conditions in real-time).  
Bonebakker in view of Saha and Estberg also does not disclose explicitly, but Costa also does disclose wherein:
[…] in response to an indication that the current value of the metric indicating success is critical (¶ 55, wherein collected metrics of monitored system conditions have been displayed, and when an issue is detected that impacts system utilization, then a “FIX IT NOW” option is presented to a user for issue resolution), determining, by the control computing system, an adjusted value of an adjusting metric of the one or more predominant metrics […] the adjusted value of the adjusting metric (¶ 2, 55, wherein issue resolution includes suggestions for how to resolve an issue concerning system utilization, including specific values that would resolve issues detected, ¶¶ 29, 60, including automatically, ¶ 57) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to see and so proactively act upon monitored system conditions dynamically in real-time (Costa: ¶¶ 2-3, 5, 29, 55, 57, 60).
Bonebakker in view of Costa and Estberg does not disclose explicitly, but Saha does disclose wherein:
determining, by the control computing system, that the adjusting metric is relevant to a second service domain different from the first service domain (Fig. 11 # 1130, ¶¶ 85-88, wherein independent variables setting system configurations that impact a dependent variable setting system configurations are determined in order to optimize system performance, including specific functionality associated with both independent and dependent variables involved in system configuration); and […]
of the second service domain different from the first system administrator of the first service domain (¶¶ 38-39, wherein a user interface displays insights as to system performance issues, including insights provided by a device analyzer as to impacts discerned for specific systems, ¶ 43-44, whereby users can adjust based on criteria presented for review, ¶¶ 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa and Estberg with Saha.  The reason for doing so would have been to manage system implications from attempting to configure a system optimally by taking systemic consequential implications into account (Saha: ¶¶ 32-33, 38-39, 43-44, 85-88).
 Bonebakker in view of Costa and Saha does not disclose explicitly, but Estberg does disclose wherein:
[…] to: (i) a first system administrator of the first service domain, and (ii) a second system administrator (col. 3 ln. 5—col. 4 ln. 10, wherein network administrators of multiple service domains are notified of parameters concerning system performance, col. 6 lns. 8-64)  […]

Claim 16 is not disclosed explicitly by Bonebakker in view of Saha and Estberg, but is disclosed by Costa wherein
16. 	The computer system of claim 15, wherein the determining of the adjusted value of the adjusting metric comprises:
receiving for the  first service domain having the current value of the metric indicating success that is critical (¶ 55, wherein collected metrics of monitored system conditions have been displayed, and when an issue is detected that impacts system utilization, then a “FIX IT NOW” option is presented to a user for issue resolution), an indication of a proposed adjusted value of the adjusting metric of the one or more predominant metrics (¶ 2, 55, wherein issue resolution includes suggestions for how to resolve an issue concerning system utilization, including specific values that would resolve issues detected, ¶¶ 29, 60, including automatically, ¶ 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to be notified and to resolve automatically issues with monitored system conditions in real-time (Costa: ¶¶ 2, 29, 55, 57, 60).
Claim 17 is disclosed by Bonebakker in view of Costa and Saha and Estberg, wherein Bonebakker discloses
17. 	The computer system of claim 16, wherein the determining of the
adjusted value of the adjusting metric further comprises:
calculating an estimated value of the metric indicating success of the first service domain by applying the statistical regression to the proposed adjusted value of the adjusting metric (col. 1 lns. 30-39, wherein performance analysis is undertaken for proposed designs based on performance models, including simulations, with respect to benchmarks of interest, whereby metrics predictive of performance and to what extent are calculated by building a statistical regression model, col. 5 lns. 4-67).
Claim 18 is disclosed by Bonebakker in view of Costa and Saha and Estberg, wherein Bonebakker discloses
18. 	The computer system of claim 17, wherein the determining of the adjusted value of the adjusting metric further comprises: 
[…] based, at least in part, on the estimated value of the metric indicating success of the first service domain being not critical (col. 6 lns. 1-54, wherein suitable architecture with optimal projected benchmarks is identified for customer workloads, whereby metrics predictive of performance and to what extent were calculated by building a statistical regression model, col. 5 lns. 4-67).
Bonebakker in view of Saha and Estberg does not disclose explicitly, but Costa does disclose:
[…] determining, the proposed adjusted value of the adjusting metric is the adjusted value of the adjusting metric (¶¶ 2 , 55, wherein issue resolution includes  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to resolve automatically issues with monitored system conditions in real-time (Costa: ¶¶ 2, 55, 60).
Claim 19 is disclosed by Bonebakker in view of Costa and Saha and Estberg, wherein Bonebakker discloses
19. 	The computer system of claim 18, wherein the method further comprises:
applying, by the control computing system, the adjusted value of the adjusting metric to the first service domain (¶¶ 2 , 55, wherein issue resolution includes configuring a monitored system according to values proposed, including generating policy management protocol data to change values needed to resolve issues, ¶ 60);
collecting new current values of: (i) the metric indicating success of the first service domain (col. 1 lns. 19-60, wherein benchmarks of interest characterizing optimal system performance are monitored continuously over a period of time, col. 7 lns. 21-62), and (ii) the one or more other collection metrics of the first service domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics are collected for a computer system being monitored continuously over a period of time, col. 7 lns. 21-62, for evaluating its performance, including to what extent such metrics relate to benchmarks of interest, if at all); 
determining one or more new predominant metrics of the first service domain from the one or more other collection metrics, based, at least in part, on a new statistical regression between the metric indicating success of the first service domain and the one or more other collection metrics of the first service domain, the one or more new predominant metrics of the first service domain being predominant in affecting the metric indicating success of the first service domain (col. 1 ln. 64—col. 2 ln. 14, wherein metrics collected for a computer system being monitored continuously over a period of time, col. 7 lns. 21-62, are narrowed down to those metrics most relevant to benchmarks of interest, according to a statistical linear regression analysis performed on the collected metrics data, col. 5 lns. 5-25); and 
outputting an indication of the new […] values of the metric indicating success of the first service domain and the one or more new  predominant metrics of the first service domain (Fig. 1B # 108, col. 6 lns. 9-18, wherein monitored system performance metrics collected are output into a file, and are processed and displayed, claims 1 and 11).
Bonebakker in view of Saha and Estberg does not disclose explicitly that the collected metric values output are current, but Costa does disclose collected metric values that are current are output to a displayed dashboard (¶¶ 2-3, 5, wherein a dashboard displays collected metrics of system conditions in real-time).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg with Costa.  The reason for doing so would have been to enable users to see and so act upon monitored system conditions in real-time (Costa: ¶¶ 2-3, 5)

Claim 20 is not disclosed explicitly by Bonebakker in view of Costa and Estberg, wherein but is disclosed by Saha wherein
20. 	The computer system of claim 18, wherein the determining that the adjusting metric is relevant to the second service domain comprises: 
	determining that the adjusting metric is relevant to one or more other service domains different from the first service domain (Fig. 11 # 1130, ¶¶ 85-88, wherein independent variables setting system configurations that impact a dependent variable setting system configurations are determined in order to optimize system performance, including specific functionality associated with both independent and dependent variables involved in system configuration); and
determining one or more impacted service domains of the one or more other service domains, the one or more impacted service domains including the second service domain, each of the impacted service domains including the adjusting metric among the corresponding one or more predominant metrics for the impacted service domain (Fig. 11 # 1130, ¶¶ 85-88, wherein independent variables setting system configurations that impact a dependent variable setting system configurations are determined in order to optimize system performance, including specific functionality associated with both independent and dependent variables involved in system configuration); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa and Estberg with Saha.  The reason for doing so would have been to manage system implications from attempting to configure a system optimally by taking systemic consequential implications into account (Saha: ¶¶ 85-88).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonebakker in view of Costa and Saha and Estberg, and further in view of Kokkula, et al., U.S. Patent Application Publication No. US 2017/0111233 A1 (hereinafter Kokkula).
Claim 7 is not disclosed explicitly by Bonebakker in view of Saha and Estberg, but is disclosed by Costa wherein
7. 	The computer-implemented method of claim 1, further comprising: 
determining, by the control computing system, one or more candidate values of a predominant metric of the one or more predominant metrics (¶ 2, 55, wherein issue resolution includes suggestions for how to resolve an issue concerning system utilization, including specific values that would resolve issues detected, ¶¶ 29, 60, including automatically, ¶ 57), […]
outputting, by the control computing system, an indication of the one or more candidate values (¶¶ 2-3, 5, wherein a dashboard displays collected metrics of system conditions in real-time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Kokkula and Saha and Estberg with Costa.  The reason for doing so would have been to enable users to be notified and to resolve automatically issues with monitored system conditions in real-time (Costa: ¶¶ 2-3, 5, 29, 55, 57, 60).
Bonebakker in view of Costa and Saha and Estberg does not disclose explicitly, but Kokkula does disclose:
[…] the one or more candidate values being within a historical set of values for which the corresponding current values of the metric indicating success are not critical (¶¶ 15, ; and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa and Saha and Estberg with Kokkula.  The reason for doing so would have been to make sure successful system configuration is ensured by being based on past successes (Kokkula: ¶¶ 15, 57-58, 71).

Claim 14 is not disclosed explicitly by Bonebakker in view of Saha and Estberg, but is disclosed by Costa wherein
14. 	The computer program product of claim 8, wherein the method further comprises:
determining one or more candidate values of a predominant metric of the one or more predominant metrics (¶ 2, 55, wherein issue resolution includes suggestions for how to resolve an issue concerning system utilization, including specific values that would resolve issues detected, ¶¶ 29, 60, including automatically, ¶ 57), […]
outputting an indication of the one or more candidate values (¶¶ 2-3, 5, wherein a dashboard displays collected metrics of system conditions in real-time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Saha and Estberg and Kokkula with Costa.  The reason for doing so would have been to enable users to be notified and to resolve automatically issues with monitored system conditions in real-time (Costa: ¶¶ 2-3, 5, 29, 55, 57, 60).

[…] the one or more candidate values being within a historical set of values for which the corresponding current values of the metric indicating success are not critical (¶¶ 15, 71, wherein historical system performance metrics are referenced to make sure configuration is optimized to be within the range of known good configuration values, ¶¶ 57-58); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonebakker in view of Costa Saha and Estberg with Kokkula.  The reason for doing so would have been to make sure successful system configuration is ensured by being based on past successes (Kokkula: ¶¶ 15, 57-58, 71).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.




/Timothy Sowa/
Examiner, Art Unit 2448

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448